Citation Nr: 0733078	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-44 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for breast cancer.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to March 
1961.  

This matter is before the Board from a December 2003 rating 
decision of the Togus, Maine Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2005, the Board remanded this case so that the 
veteran could be scheduled for a travel board hearing.  


VACATUR

In December 2004, the veteran requested a hearing before the 
Board to be held at the regional office.  Accordingly, in 
August 2005, the Board remanded the case to afford the 
veteran her requested travel board hearing in Togus, Maine.  
Because a travel board hearing was never scheduled the Board 
again remanded the case in October 2007.

Significantly, however, in September 2007 the appellant 
withdrew her request for a hearing before the Board.  This 
fact was not known to the undersigned, and documentation of 
the appellant's request to cancel all forms of a Board 
hearing was not added to the claims folder until after the 
remand was promulgated.  

In light of the foregoing facts, the October 2, 2007, remand 
of the Board is vacated.  A new decision will be separately 
issued in the matter of entitlement to service connection for 
breast cancer, and will be entered as if the October 2, 2007, 
Board remand had not been issued.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


